United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-51339
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAFAEL SOSA-FELIX,
                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. 2:04-CR-447-ALL-AML
                        --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Rafael

Sosa-Felix (Sosa) has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the record, counsel’s brief, and Sosa’s

response, discloses no nonfrivolous issue for appeal.      Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities, and the appeal is DISMISSED.      See

5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.